—Order unanimously affirmed *964without costs. Memorandum: Respondent appeals from an order of disposition adjudicating three of her children to be permanently neglected, terminating her parental rights and committing the children to the guardianship and custody of petitioner. She contends that petitioner failed to establish that it made diligent efforts to reunite the family and strengthen the parent-child relationship (see, Social Services Law § 384-b [7] [f|). We disagree.
Respondent’s children came into petitioner’s care on December 10, 1994 after respondent left her children with a family member and did not resume responsibility for them. The testimony of petitioner’s caseworker described petitioner’s repeated attempts to involve respondent in planning for the children, including keeping regular and consistent contact with the children and petitioner, following through with parenting skills training, and completing substance abuse and mental health counseling programs. Respondent failed to keep adequate and consistent contact with petitioner and the children, even during the intermittent periods when she was not incarcerated. Under the circumstances, Family Court properly determined that the children are permanently neglected. Petitioner established by clear and convincing evidence that respondent failed to plan for the future of the children notwithstanding its diligent efforts to strengthen and nurture the parent-child relationship (see, Matter of Gregory B., 74 NY2d 77, 86). (Appeal from Order of Erie County Family Court, Rosa, J. — Terminate Parental Rights.) Present — Denman, P. J., Green, Pine, Scudder and Balio, JJ.